Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 6/02/2022.                     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No. 11,354,451.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards a secure logic chip for preventing data leakage.

Current Application
US Patent No:11,354,451
Comments
1. A security apparatus for use in a logic circuit having at least
 one encodable logic input and at least one un-encoded output, comprising: a secure section and an unsecure section, wherein said secure section is inaccessible to malicious intrusion through secure fabrication, so as to secure said logic circuit; 

wherein said secure section further comprises: 

at least two logic inputs connected to an external data source; 

a random logic state generator for randomly outputting a secure random logic state 1 or O, 

a first logic gate utilizing said secure random logic state to encode said at least one encodable logic input so as to produce a pair of securely encoded logic outputs; 
wherein said pair of securely encoded logic outputs, following processing by an arbitrary logic function, are connected to at least one pair of securely decodable logic inputs for input into an external area of said unsecure section; 

a multiplexer for selecting one of said at least one pair of securely decodable logic inputs from said external area of said unsecure section; and 

a second logic gate utilizing said secure random logic state to un- encode said selected securely decodable logic input so as to produce an un-encoded logic output from said logic circuit

4. The security apparatus of claim 1, wherein said security apparatus is integrated with said logic circuit through quilt packaging.
1. A secure logic chip for preventing data leakage, comprising: 

an unsecure section and a secure section, wherein said secure section is inaccessible to malicious intrusion through secure fabrication, so as to secure entire said secure logic chip, wherein: 

said secure section comprises an input/output area communicating with said unsecure section comprising an external area; 

said external area contains logic blocks; 

said input/output area contains a random number generator, a random rail, a first logic gate, a second logic gate, and a multiplexer;

said random number generator outputs a secure random logic value along said random rail; 

said random rail communicates with said first logic gate and said second logic gate; 

said first logic gate encodes a selected single rail input into said secure logic chip with said secure random logic value so as to produce a secured dual--rail representation for input into said external area; and 

wherein said second logic gate decodes a dual rail signal from said external area selected by said  multiplexer, with said secure random logic value, so as to produce a secured single rail signal output from said secure logic chip; and 
wherein said input/output area is integrated within said secure logic chip through the secure fabrication of quilt packaging
The claim on the patent is an obvious variation to the current application because both claims are using a chip that prevents data leakage by using hardware logic blocks converting an input representation to an output representation.  The patent also conveys a narrower invention.
Claims 2-3
Claim 5
Similar limitations


===================================================
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No. 11,354,452.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards a secure logic chip for preventing data leakage.




Current Application
US Patent No:11,354,452
Comments
1. A security apparatus for use in a logic circuit having at least
 one encodable logic input and at least one un-encoded output, comprising: a secure section and an unsecure section, wherein said secure section is inaccessible to malicious intrusion through secure fabrication, so as to secure said logic circuit; 

wherein said secure section further comprises: 

at least two logic inputs connected to an external data source; 

a random logic state generator for randomly outputting a secure random logic state 1 or O, 

a first logic gate utilizing said secure random logic state to encode said at least one encodable logic input so as to produce a pair of securely encoded logic outputs; 
wherein said pair of securely encoded logic outputs, following processing by an arbitrary logic function, are connected to at least one pair of securely decodable logic inputs for input into an external area of said unsecure section; 

a multiplexer for selecting one of said at least one pair of securely decodable logic inputs from said external area of said unsecure section; and 

a second logic gate utilizing said secure random logic state to un- encode said selected securely decodable logic input so as to produce an un-encoded logic output from said logic circuit

4. The security apparatus of claim 1, wherein said security apparatus is integrated with said logic circuit through quilt packaging.
1. A secure logic chip for preventing data leakage, comprising: 
an unsecure section and a secure section, wherein said secure section is inaccessible to malicious intrusion through secure fabrication, so as to secure entire said secure logic chip, wherein: 
said secure section comprises an input/output area communicating with said unsecure section comprising an external area; 

said external area contains logic blocks; 
said input/output area contains a random number generator, a random rail, a first logic gate, a second logic gate, and a multiplexer;

said random number generator outputs a secure random logic value along said random rail; 
said random rail communicates with said first logic gate and said second logic gate; 
said first logic gate encodes a selected single rail input signal with said secure random logic value so as to output a secure encoded logic value for input into said external area; and 

wherein said second logic gate receives a secure encoded logic value, selected by said  multiplexer, from said external area, and decodes it with said secure random logic value, so as to produce an un-encoded logic output from said secure logic chip; and 
wherein said input/output area is integrated within said secure logic chip through the secure fabrication of quilt packaging.
The claim on the patent is an obvious variation to the current application because both claims are using a chip that prevents data leakage by using hardware logic blocks converting an input representation to an output representation.  The patent also conveys a narrower invention. 
Claims 2-3
Claim 5
Similar limitations



Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
	(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For claim 1, limitation reading “secure section further comprises: at least two logic inputs connected to an external data source…” is unclear as to what the inventor regards as the invention.  Firstly, the claim language recites that the secure section comprises of two logic inputs.  The claim language then recites that the “inputs” are connected to “external data source”.  Since the data source is called “external”, one of ordinary skill in the art can infer that the data source is outside the secure section and outside the logic circuit.  Therefore, then it is not clear, based on the claim language as recited, if the “two logic inputs” are inputs to the secure section or are inputs to the external data source or if these are inputs to the secure section and then outputs feeding the external data source, or perhaps if the external data source, even though is called “external”, is part of the secure section.  Furthermore, as an Examiner’s note, these two logic inputs connected to the external data source have no other functionality (i.e. not connected to any other gate or function) within the circuitry of the security apparatus claimed.  Appropriate correction is required.   
For claim 1, limitation reading “a first logic gate utilizing said secure random logic state to encode said at least one encodable logic input so as to produce a pair of securely encoded logic outputs” is unclear as to what the inventor regards as the invention.  A logic gate, which has been identified as an XOR (in claim 2) only has one output and two inputs.  According to the claim language, as recited, the two inputs to the first logic gate are 1) the encodable logic input and 2) the secure random logic gate.  However, according to the claim language, the output to this logic gate, i.e. XOR, produces “a pair of securely encoded logic outputs”.  As of one of ordinary skill in the art, and as it has already been discussed, the XOR gate only has one output, therefore, this “pair” of logic outputs is not a possible output out of a single XOR logic gate.  Hence, this limitation is unclear as to how the pair of securely encoded logic outputs is going to be produced.  Appropriate correction is required.
For claim 1, limitation reading “…connected to at least one pair of securely decodable logic inputs for input into an external area of said unsecure section” is unclear and render the scope of the claims indefinite.  The claim language cites that the securely encoded logic outputs, after being processed by an arbitrary function, are connected to securely decodable logic inputs.  Claim language goes on to say “for input into an external area”.  It is not clear if the “securely decodable logic inputs” are inputs to perhaps a logic gate, whose output feeds into the input of an external area or if the securely decodable logic inputs are the inputs to the external area.  Furthermore, the term “external area” is unclear as to what logic or circuitry are the inputs physically connected to, as the term “external area” can be interpreted as a broad and abstract term.  Appropriate correction is required.
For claim 1, the limitation “a multiplexer for selecting one of said at least one pair of securely decodable logic inputs” is unclear as to what the inventor regards as the invention. The limitation recites a multiplexer, however, the claims do not define how is the multiplexer enabled to select the output from the pair of inputs.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
None of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on “A security apparatus for use in a logic circuit having at least  one encodable logic input and at least one un-encoded output, comprising: a secure section and an unsecure section, wherein said secure section is inaccessible to malicious intrusion through secure fabrication, so as to secure said logic circuit; wherein said secure section further comprises: at least two logic inputs connected to an external data source; a random logic state generator for randomly outputting a secure random logic state 1 or O, a first logic gate utilizing said secure random logic state to encode said at least one encodable logic input so as to produce a pair of securely encoded logic outputs; wherein said pair of securely encoded logic outputs, following processing by an arbitrary logic function, are connected to at least one pair of securely decodable logic inputs for input into an external area of said unsecure section; a multiplexer for selecting one of said at least one pair of securely decodable logic inputs from said external area of said unsecure section; and a second logic gate utilizing said secure random logic state to un- encode said selected securely decodable logic input so as to produce an un-encoded logic output from said logic circuit", in combination with all other claim limitations, as it has been recited in independent claim 1.
Relevant references teach:
Fujino et al. (US 2013/0129083 A1) teaches an invention that provides an integrated memory circuit applicable to an S-box of a cryptographic circuit, the integrated memory circuit having a row decoder, a column decoder, and a sense amplifier composed of a domino-RSL circuit, wherein data reading and data writing from/to memory cells of a memory cell array are performed via two complementary bit lines, and the transition probability of a signal line is equalized by input of random-number data supplied from a random-number generating circuit using an arbiter circuit. 
Hall et al. (US 9,620,473 B1) teaches first and second integrated devices each have an optical component and a plurality of interconnect structures disposed one edge thereon. The first edge surface of the second integrated device is positioned contiguous to the first edge surface of the first integrated device. The interconnect structures disposed on the first integrated device are in physical contact with the interconnect structures disposed on the edge surface of the second integrated device so as to provide alignment for conveying at least one signal between the optical components on the first and second integrated devices.
Tanimura et al. (US 2012/0105099 A1) teaches a homogenous dual-rail logic for DPA attack resistive secure circuit design is disclosed. According to one embodiment, an HDRL circuit comprises a primary cell and a complementary cell, wherein the complementary cell is an identical duplicate of the primary cell. The HDRL circuit comprises a first set of inputs and a second set of inputs, wherein the second set of inputs are a negation of the first set of inputs. The HDRL circuit has a differential power at a level that is resistive to DPA attacks (Abstract, fig. 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/December 3, 2022/
/ltd/